DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 10/25/2021.  Claims 1, 7, 13, 22 and 23 have been amended.  Claims 1, 3-5, 7, 9-11, 13 and 15-23 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 7 and 13 recite “the final rate to comprise: a weighted-average mark-out (WAMO) rate for the matched trade comprising an average of two or more real-time weighted average mid-rates (WAMRs) taken in randomized intervals after the match is made, if the WAMO rate is within a threshold distance from an initial WAMR; and the initial WAMR plus or minus the threshold distance from the initial WAMR, if the WAMO rate is greater than the threshold distance from the initial WAMR.”  Because the WAMO rate is defined based on the relative term “threshold distance” the claims are indefinite.  Regarding “threshold distance”, this term appears to be only mentioned in [0073] which 
Claims 3-5, 9-11 and 15-23 are rejected based on their dependence on indefinite base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-13 and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, system of claim 7 and article of claim 13 are within the statutory categories of invention.  
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 7 and 13 recite:
1. A computer-implemented method, comprising: 
receiving orders at a server, the orders comprising orders to buy or sell currency and including an order size and a minimum time to live (MTTL); 
organize the orders into buckets based upon respective order sizes and MTTLs, wherein two or more of the buckets are each associated with a different range of order sizes and two or more of the buckets are each associated with a different range of MTTLs; 
prioritize the orders based on buckets associated with the orders; 
determine whether the orders are of a first order type, a second order type, or a third order type, the determined order type being associated with a rate at a particular time; 
configure matching based upon the determined order type; 
match the orders based upon determined priority and based upon the determined order type to create a matched trade; and 
output a final rate, the final rate to comprise: a weighted-average mark-out (WAMO) rate for the matched trade comprising an average of two or more real-time weighted average mid-rates (WAMRs) taken in randomized intervals, if the WAMO rate is within a threshold distance from an initial WAMR; and the initial WAMR plus or minus the threshold distance from the initial WAMR, if the WAMO rate is greater than the threshold distance from the initial WAMR.


Referring to the bolded limitations above, independent claims 1, 7 and 13 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 7 and 13 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 7 and 13 only recite a fundamental economic practice, which in this case is matching orders to buy and sell currency.  Moreover, each of claims 1, 7 and 13 recite a commercial or legal interaction as the “last look” technique recited in claims 1, 7 and 13 is subject to high regulatory scrutiny. 
Accordingly, each of claims 1, 7 and 13 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 7 and 13, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice or commercial or legal interaction (e.g., 
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 7 and 13, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  Specifically, grouping orders to be matched based on size, priority, MTTL and implementing a “last look”, and computer based algorithms is WURC activity as evidenced by the numerous references cited on the PTO-892 attached to OA dated 5/31/2019 and FOA dated 12/10/2019.  Moreover, the server and processor of claims 1, 7 and 13 are known, commercially available devices, as discussed in paragraph [0104] of the Applicant’s specification.  Accordingly, claims 1, 7 and 13 do not recite additional elements that amount to significantly more than the judicial exception.
 In view of the above analysis, independent claims 1, 7 and 13 are not patent eligible.  Dependent claims 3-5, 9-11 and 15-23 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 3-5, 9-11, 15-19 and 21-23 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional variables in currency trading (2B).  Specifically regarding claim 20, although an ASIC is an IC chip customized for a particular use, [0092] notes ASIC is one possible component in the generic processing component 1930 and therefore is not a particular machine. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, 7, 9, 10, 13, 15, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0262298) in view of Dale (US 2014/0180893) (cited by Applicant in IDS dated 5/13/2019).
Claim 1 recites:
A computer-implemented method, comprising: (Callaway, [0012]-[0014], electronic trading method)
receiving orders at a server, the orders comprising orders to buy or sell currency and including an order size and a minimum time to live (MTTL); (Callaway, [0015], purchase and sale of currency; [0016] order includes quantity.  Although Callaway, [0016], notes that there are many order types, Callaway does not specifically disclose that an order includes an MTTL.  The analogous art reference Dale, [0101], discusses an MTTL as an order parameter.  It would have been obvious to a person of ordinary skill in the art at the time of filing to include the MTTL parameter of Dale in the order of Callaway since Callaway, [0018], discusses that various parameters are included in orders and the parameters are be used for the matching of orders.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Dale in Callaway since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of matching buy and sell orders in computer implemented trading and one of ordinary skill in the art would recognize the combination to be predictable.)   
organize the orders into buckets based upon respective order sizes and MTTLs, wherein two or more of the buckets are each associated with a different range of order sizes and two or more of the 
determine whether the orders are of a first order type, a second order type, or a third order type, the determined order type being associated with a rate at a particular time; configure matching based upon the determined order type; match the orders based upon determined priority and based upon the determined order type to create a matched trade; and  (Callaway, [0031], orders are distinguished in groups based on quantity, market, trader and subsequently allocated orders are matched based on time, price, quantity, priority)
output a final rate, the final rate to comprise: a weighted-average mark-out (WAMO) rate for the matched trade comprising an average of two or more real-time weighted average mid-rates (WAMRs) taken in randomized intervals after the match is made, if the WAMO rate is within a threshold distance from an initial WAMR; and the initial WAMR plus or minus the threshold distance from the initial WAMR, if the WAMO rate is greater than the threshold distance from the initial WAMR.  (Callaway, [0076], discusses changing trading algorithms based on being based above or below a threshold.  Callaway does not specifically disclose outputting a final rate comprising a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made.  The related art reference Dale, [0138], [0142], [0150], discusses calculating a mark price as an inverted mid-
Claims 7 and 13 correspond to claim 1 are rejected on the same grounds.  Specifically regarding claim 7, Callaway, Fig. 1, [0085], computer system.  Specifically regarding claim 13, Callaway, Fig. 1, [0093], computer readable medium.
Claim 3 recites:
The computer-implemented method of claim 1, wherein the first order type is configured to match at an initial rate at a time t0.  (Callaway, [0044], price explicit time trading policy groups explicit orders)
Claims 9 and 15 correspond to claim 3 are rejected on the same grounds.
Claim 4 recites:
The computer-implemented method of claim 1, wherein the second order type is configured to match at an initial rate at a first time, time t0, and the computer-implemented method further 
Claims 10 and 16 correspond to claim 4 are rejected on the same grounds.
Claim 18 recites:
The article of claim 16, wherein the average of a plurality of samples is an average of three or more real-time weighted average mid-rate (WAMR) rates taken in randomized intervals.  (As discussed with respect to claim 4, although Callaway does not disclose the average of a plurality of samples, this feature is disclosed in Dale.  Dale, [0152], further discloses the average of a plurality of samples is an average of five real-time WAMR rates taken in randomized intervals.  It would have been obvious to further modify Callaway to include rates taken in randomized intervals as disclosed by Dale since these calculations allow for mid-point index prices as discussed in Dale, [0152].)
Claim 19 recites:
The system of claim 7, wherein the system comprises a processor circuit. (Callaway, Fig. 4, [0220], processor 402 includes digital circuits)
Claim 20 recites:
The system of claim 7, wherein the processor circuit comprises an application specific integrated circuit.  (Callaway, Fig. 4, [0220], processor 402 includes application specific integrated circuits)
Claim 21 recites:
The computer-implemented method of claim 4, the WAMO rate to be determined during a pre-defined time period after the match is made.  (As noted above with respect to claim 1, Callaway does not discuss a WAMO.  The related art reference Dale, [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the trading algorithm of Callaway to determine the final price using a weighted-average mark-out (WAMO) rate determined based on market conditions during a pre-defined time period after the match is made as discussed in Dale so that orders can be advantageously matched prior to the index price being determined as discussed in Dale, [0153].)

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0262298) in view of Dale (US 2014/0180893) and further in view of Schmitt (US 2015/0356679).
Claim 5 recites:
The computer-implemented method of claim 1, wherein the third order type is configured to match in two or more liquidity pools and the server is configured to confirm that matching processes within a second liquidity pool are canceled prior to confirming a matched trade in a first liquidity pool.  (Although Callaway, [0015], discloses an exchange may provide one or more markets, Callaway and Dale do not specifically disclose a third order type configured to match in two or more liquidity pools and that the server is configured to confirm that matching processes within a second liquidity pool are canceled prior to confirming a matched trade in a first liquidity pool.  The analogous art reference Schmitt, [0047], discloses a trading engine can cancel an order in one book when it is being fulfilled in a different book.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the order parameters of Callaway as taught by Schmitt since this would allow market 
Claims 11 and 17 correspond to claim 5 and are rejected on the same grounds. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0262298) in view of Dale (US 2014/0180893) and further in view of Mueller (US 2013/0054437).
Claim 22 recites:
The system of claim 10, the WAMO rate to be determined based on a median of weighted average mid-rate (WAMR) observations leading up to a number of time periods after the match is made, wherein the number of time periods are within a predetermined time period, the predetermined time period being predetermined for calculation of the final rate to account for market conditions after a match has been made.  (As noted above with respect to claim 1, Callaway does not discuss a WAMO.  The related art reference Dale, [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark.  Callaway and Dale do not explicitly disclose the number of time periods are within a predetermined time period, the predetermined time period being predetermined for calculation of the final rate to account for market conditions after a match has been made.  However, Mueller, [0010], discusses a final price being based on an average price over a time period.  It would have been obvious to a person of ordinary skill in the art at the time 
Claim 23 recites:
The article of claim 16, the WAMO rate to be determined based on an average of WAMR at each of more than one time horizons, wherein the number of time periods are within a predetermined time period, the predetermined time period being predetermined for calculation of the final rate to account for market conditions after a match has been made, the one or more time horizons being time periods within a predetermined time period, the predetermined time period being predetermined for calculation of the final rate to account for market conditions after a match has been made.  (As noted above with respect to claim 1, Callaway does not discuss a WAMO.  The related art reference Dale, [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark.  Callaway and Dale do not explicitly disclose the one or more time horizons being time periods within a predetermined time period, the predetermined time period being predetermined for calculation of the final rate to account for market conditions after a match has been made.  However, Mueller, [0010], discusses a final price being based on an average price over a time 

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered and are addressed below.
Regarding the rejection of claims under 35 U.S.C. 112(b), the rejections of claims 1, 7 and 13 based on “threshold distance” have been maintained, and the rejections of claim 22 and 23 have been withdrawn.  Regarding claims 1, 7 and 13 the Applicant argues a person of ordinary skill in the art would understand what a “threshold distance” means.  The Examiner respectfully disagrees.  Threshold distance is not defined in the specification so as to inform a person of ordinary skill in the art as to the metes and bounds of the invention.  Regarding claims 22 and 23, the amendments to claims 22 and 23 and arguments directed to paragraph [0052] are persuasive and the indefiniteness rejection is withdrawn.  Claims 22 and 23 are still rejected under 35 U.S.C. 112(b) due to their dependence on an indefinite base claim.  
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes both fundamental economic practices, which in this case is matching orders to buy and sell currency, and commercial or legal interactions, which in this case is the “last look” technique recited in claims 1, 7 and 13 that is subject to high regulatory scrutiny.  Regarding technological improvement, the Applicant argues the invention incentivizes placement of larger orders and to leave those orders for a longer period of time.  It is 
Regarding the Applicant’s arguments in regards to Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, transforming the computer into a specific purpose machine, does not fall into one of these categories and instead does not rise to the level of a particular machine as discussed in MPEP 2106.05(b) which notes merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  It is respectfully noted that the specification at [0092] appears to discuss a generic processing component 1930 which is not a particular machine.  Please also see MPEP 2106.05(f) which notes a commonplace business method or mathematical algorithm being applied on a general purpose computer may constitute mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the Appl. No. 15/339,508Docket No.: 8175.0003Response Dated October 25, 2021Examiner: HARPER, GREGORY WILLIAMReply to Office Action of July 23, 2021TC/A.U. 3692inventive way to incentivize clients to post larger orders and commit to leave these orders in the market for a longer period of time” is a well understood, routine and conventional activity referred to as “last look” and variables used in a trading algorithm that are agreed to by participants of a trading platform that are agreed to .  It is respectfully noted that despite repeated reference to “last look” in the various OAs, the Applicants remarks do not ever dispute, or even address, that the claims are reciting the last look technique in forex markets, which is well known.   
Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Regarding the Applicant’s argument regarding organizing the orders into buckets, please see Callaway in at least [0031] discussing grouping orders based on various criteria, which reads on the buckets claimed by the Applicants under BRI.  Although limitations from the specification are not read into the claims, please see [0044] of Applicant’s specification.  Further, please see MPEP 2144.04 regarding obviousness of duplication of parts.  Regarding the argument that the relied upon references do not discuss the two alternative final rate calculations, please see Callaway, [0076], which discusses changing trading algorithms based on being based above or below a threshold.  Please also see Dale, [0138], “Alternatively, instead of using the PIP Range parameter the index engine 12 can use the notional amount of the base currency in the currency pair and calculate the VWAP price for the specified notional amount”.  It is respectfully noted that the claims were rejected according to the obviousness standard as opposed to an “identical” standard under 102.  Referring to MPEP 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  As further noted in MPEP 2141 with respect to KSR, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Wu (US 2013/0117144) discusses an algorithm for adjusting a final price to an average final price, [0055].
Youngren (US 2011/0040671) discusses the time-weighted average of the bid and ask orders during a periodic interval may be used in computing the volume-weighted average price, Abstract.
Hirani (US 2012/0226594) discusses a last look period of time, Fig. 3, [0115].
Cartea et al. “Foreign Exchange Markets with Last Look”, July 2015.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
  /DAVID P SHARVIN/Primary Examiner, Art Unit 3692